Title: To James Madison from Henry Tazewell, 4 June 1797
From: Tazewell, Henry
To: Madison, James


My dear Sir4 June 1797. Philadelphia.
I suppose you partake in the common solicitude to hear the passing political occurrences of this place, at this time. Accept this effort to satisfy your anxiety.
I presume you have seen the President’s Speech, & the Senate’s answer. I now inclose you the answer of the H. of R which was presented yesterday. When I arrived here which was on the 4th. day of the Session an answer had been drafted, and reported to the Senate, which was extremely exceptionable, and manifested a decided opinion for War with France. The draft was recommitted, and Mr Henry and myself were added to the Commee. before appointed of Tracy Livermore & Laurance. The answer underwent very great changes. A slight mention of a wish in favour of negotiation which could scarcely be called an approbation of what the President had said on that subject yeilded to the observations now contained in the answer on that head. Various declarations and opinions in favour of arming & putting on a warlike appearance in answer to the President’s recommendations gave place to a general promise that we would pay due attention to the subjects recommended—and some remarks intirely confined to France as to alienating the people from their Government, were stricken out for the clause now contained in the answer on that part of the Speech. One design which was contemplated in this amendment was to destroy the attempt which is continually making to excite a beleif that our Govt. and its administration cannot be seperated in the opinion of the people, but it was a subject which required to be so lightly touched, that we could not venture further than we have gone. Here we wished to stop, but the old Commee. insisted on the clause for approbating the Conduct of the Executive as to foreign nations. This point was warmly discussed in the Senate & after 5 or 6 days debate, was carried 11. to 15. Thus you see our answer in its present shape. The House of R have exhausted 3 Weeks of the Session in forming their answer, & even now I beleive you will not think it a better one than that which the Senate gave. I mean in point of substance. It is beleived from the various evidences the debate in the H of R. furnished that the Republican party is the strongest by one or two Votes—but their Conduct has been destitute of concert, and full of all those imperfections which you know has been their common lot. Dearborn is reelected, but absent. Another new member from the same state is absent, who is said to be a Republican. Smiths successor from Vermont is not yet known, nor arrived. Lyon from that State has uniformly voted with the Republicans and says his Colleague will do the same whoever he may be. Tenesee is unrepresented—& Benton & Burgess are absent. With these exceptions the representation is full, and from the Yeas & Nays with this information you can form a just Idea of the strength of the parties. A secret effort was made to displace Dayton & to make Sitgreaves his Successor. It was abandoned for the want of the Jersey vote. This fact is known to, and felt by, Dayton. It is also said that the people of Jersey are becoming Republican with animation. The inclosed paper will shew you the state of that business in New York.
Altho. Mr Adams seemed to favour negotiation as the means of settling our differences with France at the commencement of the Session, yet strong suspicions were privately excited in the Minds of those who really wished for an honest negotiation, that he was not sincere. Negotiation was treated in both Houses as a thing from which nothing could be expected, and as too tame a submission to insult. It was talked of in this way, until the Sentiments of both Houses, and the public Sentiment out of doors, manifested a determination not to be satisfied without the attempt. It was then talked of, as a thing always sincerely contemplated—but only talked of, while every measure seemed to be earnestly persuing which could tend to defeat it, and none taken to promote it. Finally after a lapse of two weeks—the President nominated his son to be minister to Berlin. There was an aversion in the Senate to extending our political intercourse in Europe. The expired Treaty with Prussia had been made without a direct intercourse with that Monarch—with the same Ceremony it might be renewed, if there existed any necessity for its renewal. Hence the nomination was opposed. It was urged, that such a Minister had become necessary for the purpose of negotiating with France, & of obtaining information of the veiws of France towards us, and these things seemed to be founded on an opinion that a direct intercourse with France was not to be restored. In short the subject had more the appearance of sounding the Senate as to a negotiation with France than any thing else. The nomination was approved 12 to 17, but many of the Majority voted for it with reluctance, and perhaps were singly governed by a desire to favour the measures of the president. A direct negotiation with France was discovered to be unavoidably necessary to satisfy the public mind—in about a Week afterwards therefore a nomination came to the Senate of Mr Pinkney, the refused Minister—Mr Dana of Mass: & Mr Marshall of Virga. to be special Envoys to France. The delay in making this latter nomination—the assiduity which had been employed to irritate, and finally the nomination itself, leaves no doubt in my Mind, that the attempt thus to negotiate is intended more to prepare the public Mind for ultimate measures, than to restore harmony between the two Countries. Mr Henry of Maryland very warmly opposed the nomination. He said however great his respect for the Gentlemen all of whom he knew, their general course of politics forbid a hope that they could prove acceptable Negotiators to France. That our affairs had been brought to that Crisis which required a sacrafice of other considerations to that of peace, and he would vote for no man but one who earnestly desired peace with France. The business has been postponed until Monday. The nomination will then be confirmed, but a large minority will be found in opposition to it. If a discretion is to be vested in these Envoys—it would probably be as difficult for them to agree among themselves, as for any one of them to agree with France. Mr Dana for instance would be disposed to make compensation a si ne qua non of accommodation. The other two would not probably hazard a War for this object. If no discretion is to be vested in them—one Envoy would be less expensive, & more likely with speed to execute the Commands of the Executive, than more. The Clog therefore which the three form on each other, together with a knowledge of their political opinions scarcely can suffer us to doubt about the insincerity of the proposed Negotiation. Add to these considerations my private beleif that Marshall will not serve, for the Executive have no contrary assurances—and that Binghame is to supply his place, & doubt if you can. A very few days will remove or confirm this private suspicion of mine. A circumstance however has occurred yesterday that may give a new Complexion to the face of things. European intelligence was recd. of the almost intire overthrow of the Arch duke, by Buonaparté. The intelligence is the most important which the war has furnished. Viena was in consternation. England was panic struck. A peace with the Emperor must be the instant & unavoidable consequence. GB. herself beleives it, and has dispatchd a Courier to beg to be included in it. If she is not included, she must submit to any terms which France may dictate. Her internal situation both as to her finances, and the temper of the people, are circumstances of extreme humiliation. I inclose you the papers which contain the details of this intelligence—private letters by the packet I am told add—that England has been obliged to make her paper a legal Tender. The resort to this kind of Money, which seems peculiarly to belong to Men contending for freedom, has lessened its value & even in this Town I am told a Bill on London will not be received but with security to guard agt. depreciation. It is added that Mr Fox has made a motion to abandon the English Sovereignty over Irland. Whether this be true or not, it seems certain that the whole Nation is in confusion & that peace must be had on any terms.
You know that the cheif source of our differences with France has been the british Treaty. The mischeifs of which France complained were only to be experienced in a state of War. Peace will remove them. Her complaints therefore agt. the UStates may be calculated as nearly at an end. We are left by this event without compensation—for the spoliations our commerce has experienced. We have no inducements to offer for a negotiation which can bring this subject into veiw—and therefore even if we send an Embassy now, we can I fear expect no other answer to our Complaints than recriminations on the score of Mr Pickering’s Letter. Thus have the delays, and the irritating Conduct of our Executive brought us to a point at which we can only expect recriminations and keen insults. Our Merchants have ruled the Executive—throughout this business—and if they alone were to be injured by their Conduct they would not engage much of our pity.
Amidst all these difficulties the Commissioners here on the subject of british debts, have made a young Englishman the fifth Commissioner—and certain intelligence is received, that the Commissioners in England for Spoliation have finished all the business before them, just at a Moment when the Lds. of Appeal have adjourned sine die, without assigning a single reason for their Conduct. Before those Lords of Appeal all the cases of spoliation to the amount of 5 or 600 were depending preparatory to the operation of the Commissioner’s power. The most probable reason for this Conduct seems to be a determination in the british Cabinet to make the british debts a fund out of which to pay the amount of spoliations, and as the Commissioners there were advancing more rapidly than the Commissioners here, it became necessary to stop their progress. Thus the mercantile part of the US. have become interested to tax the other part for the payment of their losses—and Mr Fitzsimmons is the Guardian of the latter interest.
I have lately seen in the Richmond paper—a presentment of the Grand jury of which Mr Blair was the foreman, agt. the circular Letters of Colo Cabell and others. Is it possible that this act can be veiwed otherwise than with detestation in Virga.? If Colo Cabell had violated the Laws, the Jury well knew that the Culprit & not his opinions was the fit subject of animadversion. Having presented the Letters & not the writers—they have usurped a power over the opinions of Men that is truly alarming. The Court & the Jury seem to have erected themselves into a tribunal of political Censors, and to have made their own opinions the standard of Truth. If they should be successful in their attack on the freedom of political opinions, I suppose the next step will be upon the freedom of religious Sentiment. I have always considered the political Charges of the federal Judges—as an Engine of the Executive using for oppressive purposes. In making them they cease to beleive that ours is a government of Laws—and erect it into a Government of Whim and Caprice. These new fangled Judges and Juries should remember that the inventor of the Guelotine in France fell the first victim to it. This was an awful lesson from which they may profit.
Morgan Machir and Evans have constantly been with the antirepublican party, and if they should give a preponderance to it, our Country may expect some similar benifits to those which White’s & Lee’s defection produced.
I can give you no Idea of the measures which will be adopted at the present Session, or of its duration further than that the general business of the Country will not be entered upon. I am told the Bank will be ready to lend 2000000 dollars by way of removing difficulties about revenue. If you have leizure and inclination to make any communications to me I need not I hope assure you of the pleasure with which I shall receive them. Remember me to Mrs. Madison & the young Ladies & beleive me to be Sincerely yours
Henry Tazewell
